Citation Nr: 1109787	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  08-17 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for esophageal cancer, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Stacey R. Laskin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to January 1972. 

This matter was initially before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision, by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

This claim was the subject of a November 2009 Board decision, which the Veteran appealed to the Court of Appeals for Veterans Claims (Court). The Veteran and VA filed a joint motion for remand with the Court and, in a July 2010 Order, the Court remanded the claim to the Board for remand for an adequate examination or an adequate explanation why remand was not warranted.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

The joint motion for remand indicates that VA has not fulfilled its duty to assist the Veteran with his claim of entitlement to service connection for esophageal cancer based on exposure to herbicides. See 38 U.S.C.A. § 5103A (West 2002).

VA afforded the Veteran a VA compensation and pension examination in March 2007. However, the examiner did not opine as to the etiology of the Veteran's esophageal cancer. For this reason, the Court through the Joint Motion for Remand found the examination inadequate for adjudicative purposes. See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (holding that VA's duty to assist includes providing an adequate examination when one is indicated).  This is the law of the case. See Chisem v. Brown, 8 Vet. App. 374, 375 (1995) (citing Kori Corp. v. Wilco Marsh Buggies and Draglines, Inc. 761 F.2nd 649, 657 (Fed. Cir. 1985)).

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC must ask the Veteran to identify all records of VA and non-VA health care providers who have treated him for esophageal cancer. After obtaining any appropriate authorizations for release of medical information, the RO/AMC must obtain relevant and previously unobtained records from each health care provider the Veteran identifies. 

a. The Veteran should be advised that, with respect to private medical evidence, he may alternatively obtain the records on his own and submit them to the RO/AMC. 

b. The records sought must include any relevant records of VA or private treatment created or updated after the most recent medical evidence associated with the claims folder from August 2010.

2. After waiting an appropriate time period for the Veteran to respond and for records to be gathered, the RO/AMC must schedule the Veteran for a VA examination by an examiner with appropriate expertise. The purpose of the examination is to determine whether the Veteran's esophageal cancer is related to any incident of military service, to include exposure to herbicides. 

The following considerations must govern the examination:

a. The claims file and a copy of this remand must be made available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

b. The examiner must carefully review all medical and lay evidence of record. 

c. If deemed appropriate by the examiner, the Veteran must be scheduled for further examinations. All indicated tests and studies must be performed. 

d. The examiner must state whether esophageal cancer is etiologically related to exposure to herbicides in military service. 

e. In doing so, the examiner should consider that VA law indicates that if a veteran served in the Republic of Vietnam from July 1968 to July 1969, he is presumed to have been exposed to an herbicide agent, such as Agent Orange. 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2010).

The examiner must also be advised that although VA, through the National Academy of Sciences, has determined that esophageal cancer is not presumptively linked to herbicide exposure, VA regulations allow for direct linkage by the expression of an opinion by competent medical professionals, and service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. Presumptive provisions are intended as liberalizations applicable when the evidence would not warrant service connection without their aid. 38 C.F.R. § 3.303(d) (2010); 72 Fed. Reg. 32, 395 (June 12, 2007).

f. The examiner must identify and explain the medical bases of his or her opinion with reference to the claims file. If the examiner is unable to render the requested opinion without resort to speculation, he or she must so state; however, a complete rationale for such a finding must be provided. 

3. The RO/AMC must readjudicate the claim. If the benefit sought remains denied, the RO/AMC must provide the Veteran and his representative with a supplemental statement of the case and an appropriate period of time for response. 

4. Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).


